NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Status of claims
	The amendment filed on 01/26/2022 has been entered. Claim 6 is canceled. Claims 1-5 and 7-12 remain pending and have been examined below. The response to the interpretation under 35 U.S.C. 112(f) for the limitations is acknowledged. The amendments to the claims have overcome all of the previously stated rejections under 35 U.S.C. 112(b) and the rejections are hereby withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sam Yip on 2/15/2022.
The application has been amended as follows: 
1. (Previously Presented) A cutting auxiliary device integrated with clamping and blanking functions, comprising: a positioning and loading unit, wherein the positioning and loading unit comprising a positioning space; a clamping unit, wherein the clamping unit comprising a clamping platform; a push rod; a pressure bar; wherein one end of the pressure bar is hinged with the clamping platform, and the other end of the pressure bar is configured to move downward to clamp a board; wherein the push rod is embedded in the clamping platform, one 

2. (Previously Presented) The cutting auxiliary device integrated with clamping and blanking functions of claim 1, wherein the positioning and loading unit further comprises a positioning platform, an upper pressing plate, an upper-pressing-plate- position-limiting sliding block, an upper-pressing-body sliding rod, and an upper pressing body; wherein the upper pressing body is positioned on the upper pressing plate such that the upper pressing body can slide up and down along the upper-pressing-body sliding rod; wherein the upper-pressing-plate-position-limiting sliding block is positioned on the positioning platform such that the upper pressing plate can slide up and down.  

3. (Previously Presented) The cutting auxiliary device integrated with clamping and blanking functions of claim 1, wherein the positioning and loading unit further comprises an upper pressing bolt and a lateral-pressing-block upper pressing bolt; wherein the upper pressing bolt connects a pressing body with a positioning platform; wherein the pressing body is configured to move downward by adjusting an upper pressing bolt and further drive the upper pressing plate downward; wherein the lateral-pressing-block upper pressing bolt is embedded in a lateral- pressing-block sliding groove such that the lateral-pressing-block upper pressing bolt can slide left and right in the groove.  

the lateral-pressing-block upper pressing bolt can slide left and right in a groove.  

5. (Currently Amended) The cutting auxiliary device integrated with clamping and blanking functions of claim 1, wherein the positioning space further comprises a side-pressing push rod, a positioning platform, and a lateral pressing block; wherein one end of the side-pressing push rod passes through the positioning platform and is positioned behind the lateral pressing block: wherein the side-pressing push rod pushes the lateral pressing block so as to compress the board

6. (Cancelled)  

7. (Previously Presented) The cutting auxiliary device integrated with clamping and blanking functions of claim 1, wherein the supporting unit comprises a supporting frame, rollers, and a processing resistant consumable: wherein a bottom of the supporting frame has a T-shaped slide block; wherein the T-shaped slide block is embedded in the groove; wherein the rollers are positioned on a top of the supporting frame through bolts; wherein the processing resistant consumable is positioned in a middle of the supporting frame.  

8. (Previously Presented) The cutting auxiliary device integrated with clamping and blanking functions of claim 1, wherein the clamping unit further comprises a platform support position-limiting frame, a handwheel, a blanking system and a material receiving container; wherein the platform support position-limiting frame is connected to the clamping platform by a rotating shaft such that the clamping platform can rotate around the rotating shaft in a certain angle; wherein the handwheel is connected with the rotating shaft, the rotating shaft is positioned between the platform support position-limiting frame and the clamping platform such that the clamping platform can rotate around the rotating shaft by rotating the handwheel.  

9. (Original) The cutting auxiliary device integrated with clamping and blanking functions of claim 1, further comprising a blanking system, wherein the blanking system comprises a blanking rotating shaft and a position-limiting connecting rod; wherein the blanking rotating shaft is connected to one end of the position-limiting connecting rod and the other end of the position-limiting connecting rod is hinged with one end of the push rod; wherein the push rod is configured to a T-shaped groove of the clamping platform such that the push rod can slide in the T-shaped groove, and the push rod is connected through a connecting rod.  

10. (Original) The cutting auxiliary device integrated with clamping and blanking functions of claim 8, further comprising a blanking system, wherein the blanking system comprises a blanking rotating shaft and a position-limiting connecting rod; wherein the blanking rotating shaft is connected to one end of the position-limiting connecting rod and the other end of the position-limiting connecting rod is hinged with one end of the push rod; wherein the push rod 

11. (Previously Presented) The cutting auxiliary device integrated with clamping and blanking functions of claim 8, wherein the material receiving container is configured on one side of the clamping platform; wherein a sliding block is configured at a bottom of the material receiving container, and the material receiving container is connected with the platform support position-limiting frame.  

12. (Previously Presented) The cutting auxiliary device integrated with clamping and blanking functions of claim 7, wherein the supporting unit further comprises an adjustable push rod; wherein the adjustable push rod connects the supporting unit and the platform support position-limiting frame; wherein the adjustable push rod has a scale bar and a size of the adjustable push rod is adjustable.
Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-5 and 7-12 are allowed for the reasons stated in the Office action dated 11/12/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/            Examiner, Art Unit 3723      

Ldw
/LEE D WILSON/            Primary Examiner, Art Unit 3723 
February 16, 2022